Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The pre-amendment filed on 12/13/2019 has been entered.

Claim Rejection - 35 U.S.C. 112(a)
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
          (1) Claim 3 contradicts Fig.1.  As shown in the figure, the processor 210 is disposed within the handle 10 of the shaving system 100 and remotely from the blades 109 and sensors 111.  The processor 210 is NOT disposed remotely from the shaving system 100 but a part of the shaving system 100.

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 3 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) The scope of claim 3 is confusing.  As cited in claim 1, the shaving system comprising a processor, it does not make sense the processor is disposed remotely from the shaving system.  As shown in Fig.1, the processor 210 is disposed remotely from the blades/sensors.
          (2) In claims 13 and 19, line 8, “the analysis” has no clear antecedent basis.  The phrase should read --analysis of the analyzed audio signals--.  
          (3) The scope of claim 19 is vague.  While the preamble calls for “a controller” (i.e. a subcombination), it further recites the controller being coupled to one or more microphones attached to a shaver of the shaving system.  It is unclear if the microphone(s), the shaver and the shaving system are parts of the claim combination.

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-6, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (U.S. Patent No. 6,497,043) in view of Goldfarb et al. (U.S. Patent Application Publication No. 2016/0167241, hereinafter “Goldfarb”).
          Regarding claim 1, Jacobsen discloses a shaving system (20) comprising: 
          a handle (inherent, as well-known in the art and evidenced by Goldfarb, see Fig.12, handle 520, or would have been obvious to provide one to facilitate handling of the shaving system); 
          a skin-contacting surface (inherent, i.e. a shaving cartridge as well-known in the art and evidenced by Goldfarb, or would have been obvious to provide one for supporting blades) coupled to the handle; 
          one or more blades (26) coupled to the skin-contacting surface (i.e. the razor head); and 
          one or more sensors (28) configured to record sounds generated during use of the shaving systems (20); and 
          a processor (32,36) coupled to the one or more sensors (28) and configured to utilize the recorded sounds to determine if a new/replacement blade is needed (see column 3, line 60) and then generate an alert (via voice playback unit 38 through speaker 42) to a user substantially as claimed.  While Jacobsen does state shaving completion can be detected based on the shaving sounds decreasing or stopping (thus the number of shaves completed can be deleted, see column 3, lines 39-41), however, Jacobsen does not explicitly mention the processor (32,36) utilizes the data from the sensor (28) for determining if a number of shaving strokes taken with the one or more blades (26) exceeds a predetermined threshold.

         Thus, it would have been obvious to one skilled in the art to modify Jacobsen by having the processor (32,36) configured to utilize the data from the sensor (i.e. the recorded sounds) to determine a number of shaving strokes taken with the one or more blades (26) and to generate an alert or automatically place an order for new shaving components (i.e. blades/cartridges) when the determined number of shaving strokes exceeds a predetermined threshold for the advantage of avoiding running out of shaving components as taught by Goldfarb.  
          Regarding claim 2, Goldfarb teaches having the processor (160) disposed in the handle (520, see Fig.12).  To further modify Jacobsen by having the processor (32,36) disposed in the handle a suitable place for the processor as taught by Goldfarb would have been obvious to one skilled in the art.   
          Regarding claim 3, the scope thereof is confusing.  Note the above rejection under 35 U.S.C. 112.  For examination purpose, Jacobsen’s processor (32,36) has been interpreted as being disposed remotely from the blade/sensor (26/28) shown in Fig.1.
          Regarding claim 4, Jacobsen’s processor (32,36) is configured to analyze a shaving technique of a user based on the recorded sounds.  
Regarding claim 5, Jacobsen’s processor (32,36) is configured to generate an alert based on a tempo of shaving strokes of the user (see column 3, lines 21-25 and 48-58).  
           Regarding claim 6, Jacobsen’s processor (32,36) is configured to determine one or more of beard density and hair type based on the recorded sounds as Jacobsen’s sensor (i.e. microphone) will record more noise when shaving more dense beard. 
           Regarding claim 11, Jacobsen’s processor (32,36) is configured to determine whether shaving is complete based on the recorded sounds (see column 3, lines 39-42). 
           Regarding claim 12, Jacobsen’s processor (32,36) is configured to determine whether shaving is complete by determining whether a number of the recorded sounds is less than a threshold number (there must be a threshold number to be compared with in order to know the recorded sounds are decreasing, see column 3, lines 41-43) in a given time period attributable to cutting hair.  
           Regarding claims 13 and 14, Jacobsen discloses a method of analyzing a shaving session, the method comprising:        
           receiving audio signals from one or more microphones (28) coupled to a shaver (20); 
           analyzing the audio signals (see column 2, lines 53-60);
           determining whether shaving is complete (see column 3, lines 40-41) based on the analyzed audio signals; and 

          Goldfarb teaches it is desirable to have a processor utilize data from one or more sensors to determine a number of shaving strokes taken with one or more blades and to generate an alert or automatically place an order for new shaving components when the determined number of shaving strokes exceeds a predetermined threshold (i.e. 90% of a threshold associated with number of shaving strokes for “dull” blade, see paragraph [0079]).  
         Therefore, it would have been obvious to one skilled in the art to modify Jacobsen by having the processor (32,36) configured to utilize the data from the sensor (i.e. the recorded sounds) to determine a number of shaving strokes taken with the one or more blades (26) and to generate an alert or automatically place an order for new shaving components (i.e. blades/cartridges) when the determined number of shaving strokes exceeds a predetermined threshold for the advantage of avoiding running out of shaving components as taught by Goldfarb.  
           Regarding clam 15, Jacobsen’s step of providing feedback includes: determining a shaving technique of a user (see column 3, lines 21-25); and 
           Regarding claim 16, Jacobsen’s step of determining the user shaving technique includes determining a tempo of shaving strokes of the user (see column 3, lines 21-25 and 48-58).
           Regarding claim 17, Jacobsen’s further including determining one or more of beard density or hair type based on the audio signals (i.e. Jacobsen’s sensor/microphone 28 will record more noise when shaving more dense beard). 
          Regarding claim 19, Jacobsen discloses a controller (32,34,36) for a shaving system (20), the controller (32,34,36) being coupled to one or more microphones (28) attached to a shaver (20) of the shaving system (20), the controller (32,34,36) comprising: 
          a processor (32,36) configured to:
          receive audio signals from the one or more microphones (28); 
          analyze the audio signals (see column 2, lines 53-60);
          utilize the audio signals to determine if a new/replacement blade is needed (see column 3, line 60); 
          provide feedback (via voice playback unit 38) based on the analysis; and 
          generate an alert (via speaker 42) substantially as claimed.  While Jacobsen does state shaving completion can be detected based on the shaving sounds decreasing or stopping (thus the number of shaves completed can be deleted, see column 3, lines 39-41), however, Jacobsen does not explicitly mention the processor (32,36) utilizes the 
          Goldfarb teaches it is desirable to have a processor utilize data from one or more sensors to determine a number of shaving strokes taken with one or more blades and to generate an alert or automatically place an order for new shaving components when the determined number of shaving strokes exceeds a predetermined threshold (i.e. 90% of a threshold associated with number of shaving strokes for “dull” blade, see paragraph [0079]).  
         Therefore, it would have been obvious to one skilled in the art to modify Jacobsen by having the processor (32,36) configured to utilize the data from the sensor (i.e. the recorded sounds) to determine a number of shaving strokes taken with the one or more blades (26) and to generate an alert or automatically place an order for new shaving components (i.e. blades/cartridges) when the determined number of shaving strokes exceeds a predetermined threshold for the advantage of avoiding running out of shaving components as taught by Goldfarb.  
           Regarding claim 20, Jacobsen’s processor (32,36) being configured to provide feedback includes: the processor being configured to determine a shaving technique of a user (see column 3, line 21-25); and providing feedback to the user upon determining that the user shaving technique (see column 3, lines 48-59).                                                                                                                                                                                      3.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (U.S. Patent No. 6,497,043) in view of Goldfarb et al. (U.S. Patent Application Publication No. 2016/0167241, hereinafter “Goldfarb) as applied to claim 1 above, and further in view of King (U.S. Patent Application Publication No. 2017/0232624).
         Regarding claim 8, Jacobsen as modified above has a cartridge coupled to the handle, the cartridge including the skin contacting surface and the one or more blades as taught by Goldfarb but does not explicitly mention the sensor (28) is mounted on the cartridge.
          King shows a razor (2) having a sensor that can be mounted the cartridge of the razor (see paragraph [0006], lines 12-14).
          Thus, it would have been obvious to one skilled in the art to further modify Jacobsen by having the sensor mounted on the cartridge a suitable place for the sensor as taught by King.   

Indication of Allowable Subject Matter
1.       Claims 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.       Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724